Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's Amendment filed 11/17/2020.  Applicant has amended claim 26, 28-29, 32, 34-36, 40, 42-43.  Claims 1-25 have been cancelled.  Currently, claims 26-45 are pending in the application.

Response to Amendments
Acknowledgement to applicant’s amendments to the Specification is noted.  The Specification is thereby entered.
Examiner acknowledges that Applicant defers the possible filing of a terminal disclaimer until such time that allowable subject matter has been indicated and a double patenting rejection is maintained.  
Acknowledgement to applicant’s amendment to claims 32-39 has been noted.  The claims have been reviewed, entered and found obviating to previously raised 35 USC § 101 rejection.  Rejection to claims 32-39 is hereby withdrawn.

Response to Arguments
Regarding rejection of claim 26 under 35 USC § 102 (a) (1), the arguments filed 11/17/2020 have been considered but are not persuasive to overcome the references on record: Bhogavilli et al. (US 2014/0096194 A1).
In claim 26:
routed through … predefined network element”.  This adverb “through” is taught by Bhogavilli when in paragraphs 21-22 teaches that the proxy server intercepts the client’s request and generates a follow through URI redirection request and monitors the client’s redirection request to perform as expected.  This interception implies that the proxy server intervenes and the requests have to pass through the proxy server in order to be monitored.  The other amended limitation includes 2) “wherein the predetermined network element enforces a security policy”.  This limitation broadly states “a security policy” and fails to define what kind of security policy is enforced.  Therefore, Examiner believes that Bhogavilli teaches such broad limitation in paragraph 22, in that the proxy server enforces a security policy when it blocks blacklisted client’s subsequent requests or when it services the requests at a lower priority.  One of ordinary skill in the art can interpret such functions as security polices (or course of actions) for an unauthorized access. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent US 10,554,662 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards classifying an electronic device as trusted or untrusted in order to either allow the electronic device to access to network service or block it from accessing the service.


Instant Application
US Patent US 10,554,662 B2
Notes


receive, from an electronic device, a request to access a network service; 

send, to the electronic device in response to the request, data related to the network service that includes embedded code that causes the electronic device to execute a new request routed through a pre-defined network element in the network service; 

determine whether the new request was routed through the pre-defined network element in the network service, wherein the predefined network element enforces a security policy; and 







allow access to the network service based on a determination that the new request was routed through the pre-defined network element; or 

block access to the network service based on a determination that the new request was not routed through the pre-defined network element.


receive, from an electronic device, a request to access a network service; 



send, to the electronic device in response to the request, data related to the network service that includes a test link, wherein the test link causes the electronic device to execute a new request routed via a specified pathway to a pre-defined network element in the network service; 



determine whether the new request was routed via the specified pathway to the pre-defined network element in the network service; and 

classify the electronic device as untrusted based on a determination that the new request was not routed to the pre-defined network element.










6. The at least one non-transitory machine readable medium of claim 1, further comprising one or more instructions that when executed by at least one processor, further cause the at least one processor to: block access to the network service based on the electronic device being classified as untrusted.


2. The at least one non-transitory machine readable medium of claim 1, wherein the request to access the network service is received by a reverse proxy module.
Similar Claims
28. The non-transitory machine readable medium of Claim 26, further comprising one or more instructions that when executed by the processor, further cause the processor to: classify the electronic device as trusted based on the determination that the new request was routed through the pre-defined network element.
5. The at least one non-transitory machine readable medium of claim 1, further comprising one or more instructions that when executed by the at least one processor, further cause the at least one processor to: classify the electronic device as trusted based on a determination that the new request was routed to the pre-defined network element.
Similar Claims
29. The non-transitory machine readable medium of Claim 26, further comprising one or more instructions that when executed by the processor, further cause the processor to: classify the electronic device as untrusted based on the determination that the new request was not routed through the pre-defined network element.
1. The at least one non-transitory machine readable medium of claim 1…
classify the electronic device as untrusted based on a determination that the new request was not routed to the pre-defined network element.
Similar Claims
how the electronic device could be allowed access to the network service.
4. The at least one non-transitory machine readable medium of claim 1, further comprising one or more instructions that when executed by the at least one processor, further cause the at least one processor to: communicate instructions to the electronic device as to how the electronic device could be classified as trusted.
Similar claims.  Examiner notes that the claim themselves define that a trusted electronic device is allowed access to the service
31. The non-transitory machine readable medium of Claim 26, wherein the electronic device is an unmanaged device.
8. The at least one non-transitory machine readable medium of claim 1, wherein the electronic device is an unmanaged device.
Similar Claims
Claims 32-35, 38
Claims 9-10, 13-14, 16, 24-25
Same as discussed above
Claims 40-43
Claims 17-18, 21-22
Same as discussed above



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 26-29, 32-35, 38, 40-43, 45 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhogavilli et al. (US 2014/0096194 A1).

Regarding claim 26, Bhogavilli teaches:
A non-transitory machine readable medium comprising one or more instructions that when executed by a processor (Fig. 5, par 55), cause the processor to: 
receive, from an electronic device, a request to access a network service (Fig. 2, par 21, proxy servers monitoring application servers receive the clients’ request for service , see also par 26, application servers provide services to clients); 
send, to the electronic device in response to the request (par 22; i.e. proxy server provides client with client-side scripts), data related to the network service (par 22; i.e. client-side scripts include portions of URI related to the service requested) that includes embedded code (par 22; client-side scripts are embedded in markup language) that causes the electronic device to execute a new request routed through (par 21-22, the proxy server intercepts the client’s request for service and generates a follow-through URI redirection request) a pre-defined network element (i.e. URI redirection requests expected by the proxy server, see also par 41, the follow-through URI redirection request targets the randomized URI associated with the intercepted request (i.e. the initial client request for service) as expected by the proxy server) in the network service (fig. 2, par 22; i.e. client-side scripts generates the follow-through URI redirection requests expected by the proxy server); 
determine whether the new request was routed through (par 21-22, Abstract; i.e. proxy server intercepted the request and monitors for the follow-through URI requests as is expected) the pre-defined network element in the network service (par 22; i.e. redirection request is sent as expected by the proxy server and the client is whitelisted, see also par 41), wherein the predefined network element enforces a security policy (par 22: “the proxy servers block the blacklisted client's subsequent requests or service the subsequent requests at a lower priority”); and
allow access to the network service based on a determination that the new request was routed through the pre-defined network element (par 41, the proxy server forwards the client’s request to the application servers after determining that the client followed through with the script (i.e. the randomized URI redirection request targeting the randomized URI as expected by proxy server), see also fig. 3 step 365); or block access to the network service based on a determination that the new request was not routed through (par 39; i.e. proxy server determines that the random URI redirect requests have not been successfully performed) the pre-defined network element (fig. 3, steps 360 [No path] yielding to step 380; par 42; after determining that the client did not follow through with the script, the proxy server identifies the client as malicious and blocks the client, see also par 33 and fig. 2, malicious traffic 245b).  

Regarding claim 27, Bhogavilli teaches:
The non-transitory machine readable medium of Claim 26, wherein the request to access the network service is received by a reverse proxy module (Bhogavilli: par 21; reverse proxy servers receive the request from the client to access application servers, fig. 1, servers 135, see also par 26; i.e. application servers provide services to the clients).  

Regarding claim 28, Bhogavilli teaches:
The non-transitory machine readable medium of Claim 26, further comprising one or more instructions that when executed by the processor, further cause the processor to: classify the electronic device as trusted (Bhogavilli: fig. 2, legitimate traffic 245a; par 33, proxy servers categorize traffic as legitimate clients 210 with legitimate traffic 245a; Examiner notes that the categorizing is further disclosed in fig. 3) based on the determination that the new request was routed through the pre-defined network element (Bhogavilli: par 41, the proxy server forwards the client’s request to the application servers after determining that the client followed through with the script (i.e. the randomized URI redirection request targeting the randomized URI as expected by proxy server), see also fig. 3 step 365).  

Regarding claim 29, Bhogavilli teaches:
The non-transitory machine readable medium of Claim 26, further comprising one or more instructions that when executed by the processor, further cause the processor to: classify the electronic device as untrusted (Bhogavilli: fig. 2, malicious traffic 245b; par 33, proxy servers categorize traffic as malicious clients 210 with malicious (or not legitimate) traffic 245b; Examiner notes that the categorizing is further disclosed in fig. 3) based on the determination that the new request was not routed through the pre-defined network element (Bhogavilli: fig. 3, steps 360 [No path] yielding to step 380; par 42; after determining that the client did not follow through with the script, the proxy server identifies the client as malicious).  

Regarding claim 32 and 40, all claims are set forth and rejected as it has been discussed in claim 26.

Regarding claim 33 and 41, all claims are set forth and rejected as it has been discussed in claim 27.

Regarding claim 34 and 42, all claims are set forth and rejected as it has been discussed in claim 28.

Regarding claim 35 and 43, all claims are set forth and rejected as it has been discussed in claim 29.

Regarding claim 38, Bhogavilli teaches:
The apparatus of Claim 32, wherein the embedded code is not readily identifiable by a user of the electronic device (Bhogavilli: par 22; script is embedded in markup language).  

Regarding claim 45, all claims are set forth and rejected as it has been discussed in claim 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 30-31, 36-37, 39, 44 rejected under 35 U.S.C. 103 as being unpatentable over Bhogavilli et al. (US 2014/0096194 A1, hereinafter “Bhogavilli”) in view of Dabbiere (US 2014/0282869 A1).

Regarding claim 30, although Bhogavilli teaches sending instructions to follow through a script that includes a delay (fig. 4 step 450) to a suspicious client, which the following of the instructions at the instructed delay then validates the client as legitimate to have access to the network service, Dabbiere, in the same field of endeavor, explicitly suggests:
The non-transitory machine readable medium of Claim 26, further comprising one or more instructions that when executed by the processor, further cause the processor to: communicate instructions to the electronic device (fig. 2 step 225, alert the user to implement remedial steps) as to how the electronic device could be allowed access to the network service (par 51, request for access to a resource or service in a network environment is denied until the problem is solved.  The distribution server sends an alert to the client with instructions on how to correct the problem).  
(Dabbiere: par 52). 
Regarding claim 31, although Bhogavilli implies an unmanaged device, as seen in Figure 2, where clients 210 are outside of the customer 130 with application servers 135.  Nevertheless, Dabbiere, in the same field of endeavor, explicitly suggests:
The non-transitory machine readable medium of Claim 26, wherein the electronic device is an unmanaged device (Dabbiere: par 65; i.e. unmanaged client devices 120).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented the electronic device as an unmanaged device, as taught in Dabbiere, to Bhogavilli’s invention.  The motivation to do so would have been in order to validate the electronic device before the device is permitted to access certain enterprise resources and/or access the managed network (Dabbiere: par 6).

Regarding claim 36 and 44, all claims are set forth and rejected as it has been discussed in claim 30.

Regarding claim 37, although Bhowgavilli teaches monitoring servers that provide scripts or information to follow in order to validate a client to access a network service, Bhogavilli does not teach yet Dabbiere suggests:
The apparatus of Claim 32, wherein credentials to access the requested network service are obtained from an identity provider (Dabbiere: par 38; i.e. certificate is provided by a third party server). 
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a mechanism that utilizes an identity provider to obtain credentials to access a requested network service, as taught by Dabbiere, to Bhogavilli’s invention.  The motivation to do so would have been in order to provide a trusted system that authenticates users or clients (Dabbiere: par 1).

Regarding claim 39, all claim limitations are set forth and rejected as discussed in claim 31.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is 571-272-37391787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Lizbeth  Torres-Diaz/
Examiner, Art Unit 2495
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495                                                                                                                                                                                                        


February 26, 2021